Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-35, are pending in this application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13, are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either an asserted utility or a well-established utility.
The claims are drawn to treating non-specific disease or disorder.  Such is not an asserted or a well-established utility. By deleting the claims the rejection would be overcome. 
Claims 28-32, are rejected under 35 U.S.C. 101 because the claimed inventions lack patentable utility.  Under US patent practice, a use claim without setting forth the steps involved in the process is an improper definition of a process, under 35 U.S.C.  See Ex parte Dunki, 153 USPQ 678 (Bd. App, 1967) and Clin. Products v. Brenner, 149 USPQ 475 (D.D.C., 1966). See below for further explanation.  By deleting the claims the rejection would be overcome. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-27, 33-35, are rejected under 35 U.S.C. 112, first paragraph, because the specification does not reasonably provide enablement for the claimed compounds. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope therewith.
 “’In the context of determining whether sufficient “utility as a drug, medicant, and the like in human therapy” has been alleged, it is proper for the examiner to ask for substantiating evidence unless one with ordinary skill in the art would accept the [invention] as obviously correct.” In re Jolles, 628 F.2d 1327, 1332 (Fed. Cir. 1980), citing In re Novak, 306 F.2d 924 (CCPA 1962); see 340 F.2d 974, 977-78 (CCPA 1965).  
“A specification disclosure which contains a teaching of the manner and process of making and using the invention . . . must be taken as in compliance with the enabling requirement of the first paragraph of § 112 unless there is reason to doubt the objective truth of the statements contained therein which must be relied on for enabling support.” In re Brana, 51 F.3d 1560 (Fed. Cir. 1995), Id. at 1566, quoting Marzocchi, 439 F.2d 220, 223 (CCPA 1971); Fiers v. Revel, 984 F.2d 1164, 1171-72 (Fed. Cir. 1993), quoting Marzocchi, 439 F.2d at 223; see also Armbruster, 512 F.2d 676, 677 (CCPA 1975); Knowlton, 500 F.2d 566, 571 (CCPA 1974); Bowen, 492 F.2d 859 (CCPA 1974); Hawkins, 486 F.2d 569, 576 (CCPA 1973). 
Where there is “no indication that one skilled in the art would accept without question and no evidence has been presented to demonstrate that the claimed products do have those  Novak, 306 F.2d at 928, an applicant has failed to sufficiently demonstrate sufficient utility and therefore cannot establish enablement.”’ In re Rasmusson, 75 USPQ2d 1297 (CAFC 2005).  The scope of the claimed invention is not enabled without undue experimentation for the following reasons:
For rejection under 35 U.S.C. 112, first paragraph, the following factors must be considered. In re Wands, 8 USPQ2d 1400, 1404 (CAFC, 1988):   “The factors to be considered [in making an enablement rejection] have been summarized as, a) the breadth of the claims, b) the amount of direction or guidance presented, c) the presence or absence of working examples, d) the nature of the invention, e) the state of the prior art, f) the relative skill of those in that art, g) the predictability or unpredictability of the art, h) and, the quantity of experimentation necessary, In re Rainer, 146 USPQ 218 (1965); In re Colianni, 195 USPQ 150, Ex prate Formal, 230 USPQ 546.   The breadth of the claims includes hundreds of compounds. The nature of the invention is using the compounds as pharmaceuticals. There is no known prior art that teaches the instant inventions as claimed.  
Generally, in chemical art there is no absolute predictability or established correlation between different substituents on a core that they would behave in a certain way. The uncertainty presents one of ordinary skill in the art with obstacles and prevents her from accepting any changes in chemical structure on its face.   The level of ordinary skill in the art of structural activity relationship is high.  The level of unpredictability in chemical art is very high, e.g. steric hindrance. It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved" and chemical activity of structurally different compounds is generally considered to be unpredictable.  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  
A solvate (claims 1-27) is a co-crystal of the crystal of a compound and a solvent. Also, the number of moles of the solvent varies.  The specification fails to disclose how to make the 
For the co-crystal, experiments must be performed by trial and error using every applicable solvent, in combinations with the compounds, each of which may be the same or different, substituted and unsubstituted. The solvent would be tried starting from the beginning to the end of an organic chemistry textbook, changing the combinations and permutations in combination with various representatives of each other.  There is no conclusive evidence in the specification all the co-crystals within the scope of the claims could be made and if made, no evidence they would have the asserted utility.
Isolation of the compounds from natural source and subsequent acetylation thereof are disclosed in the specification (pp. 126-131). But, no process for making the crystals of the compounds or salts thereof was disclosed. The specification fails to disclose routine procedures to perform such assays. Therefore, to make and use the invention, one of ordinary skill in the art would have to perform significant amount of experimentations. By deleting solvate the rejection would be overcome.
Claims 14-27, 33-35, are drawn to treating cancers. Cancer embraced all the five categories of cancers. However, there is no evidence in the specification that the instant composition would treat all the five categories of cancers namely: carcinoma, sarcoma myeloma, leukemia, lymphoma and mixed types. In the assays performed at page 151 and beyond, various cancer cell lines were tested.  A process of treating cancer must stop the proliferation of cancer cells in every specific type. There is no discussion of the results establishing nexus between the results and each type of cancer.
According to Matthews et al., Cancer Res. (2007), Vol. 67(6), pages 2430-2438 (www.aacrjournals.org), not only is cancer in human requires chronic exposure to a combination of cancer or tumor promoters, activating protein and nuclear factor activation are required during promotion and progression of cancers. For example, cervical cancer may be initiated by  Ibid. However, the authors state that skin carcinogenesis is unique for not requiring nuclear activation.  
The “fact that [the] art of cancer chemotherapy is highly unpredictable places on drug patent applicants to provide basis for believing speculative statements placed in the specification as positive assertion are true, and failing such, ignorance of PTO in not being able to provide scientific reason why assertion is not sound is not justification for permitting assertion to be made, where those of ordinary skill in the art would not accept assertions as believable without some data or other evidence to support it.”   In re Hozumi, 226 USPQ 353, (ComrPats, 1985). “Proof of utility is sufficient if it is convincing to one [of] ordinary skill in the art, amount of evidence required depends on facts of each individual case, character and amount of evidence needed may vary, depending on whether alleged utility appears to accord with or to contravene scientific principles and beliefs.”  In re Jolles, 206 USPQ 885 (CCPA, 1980).  
 Even though “the state of cancer treatment has advanced remarkably, decisional law would seem to indicate that the [instantly claimed] utility is sufficiently unusual to justify an examiner’s requiring substantial evidence, which may be in the form of animal tests.” Ex parte Krepelka, et al., 231 USPQ 746 (BdPatApp&Int, 1986). 
The claims are also drawn to syndromes, various class of diseases, related diseases, conditions or related conditions instead of specific diseases. For example, what is acute coronary syndrome, allergy related condition, disease or disorder associated with inflammation?
Metabolic disease or disorder is not a disease but symptom of a group of disorders. Skin inflammatory conditions, disease or disorder or aging-related disorder or disease are classes not a specific disease and many diseases due to aging process are not treatable except the compounds can reverse the process. Like idiopathic diseases, due to genetic inheritance, most of the diseases due to aging process can only be managed not treated.
In re Fisher, 427 F.2d. 833, 839, 166 USPQ 18, 24 (CCPA 1970).  Given the limited guidance in the specification one of ordinary skill in the art would have to perform significant amount of experiments to make and use the invention as claimed.  
There is no absolute predictability or established correlation between the claims and the specification disclosures. There is a zone of uncertainty between the examples and the claims and between the claims and the specification.  The uncertainty presents one of ordinary skill in the art with obstacles and prevents her from accepting the invention on its face.  Predictability in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention.  Known results are limited to specific examples, which are not commensurate in scope with the claims.  There is no evidence in the specification that established correlation between the disclosure and the scope of the claims.  See Ex parte Mass, 9 USPQ2d 1746, (1987).  
MPEP 2164.01(a) states, “[a] conclusion of lack of enablement means that, based on the evidence regarding any of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” See also, Univ. of Rochester v. G.D.Searle & Co, 68 USPQ2d 1424 (DC WNY, 2003). That conclusion is clearly justified here.  See the Examiner’s suggestions above.
Applicant should note that enablement requirement is an ‘“essential material’. See 37 CFR 1.57(b), 1.57(c)(1) to (2). See also MPEP 608.01(p), which states as follows: 
A mere reference to another application, publication or patent is not an incorporation of anything therein into the application containing such reference for the purpose of satisfying the In re de Seversky, 474 F.2d 671, 177 USPQ 144 (CCPA 1973). . . Particular attention should be directed to the subject matter and the specific portions of the referenced document where the subject matter being incorporated may be found.
“All questions of enablement are evaluated against the claimed subject matter. The focus of the examination inquiry is whether everything within the scope of the claim is enabled. Accordingly, the first analytical step requires that the examiner determine exactly what subject matter is encompassed by the claims.”  See, e.g., AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003).
A claim must stand alone to define the invention, and incorporation into the claims by reference to the specification or an external source is not permitted.  Ex parte Fressola, 27 USPQ 2d 1608, BdPatApp & Inter, (1993).  The specification must set forth the definition explicitly and clearly, with reasonable clarity, deliberateness and precision, Teleflex Inc. v. Ficosa North Am Corp., 63 USPQ2d 1374, (Fed. Cir. 2002), Rexnord Corp. v. Laitram Corp., 60 USPQ2d 1854 (Fed. Cir. 2001).  In patent examination, it is essential for claims to be precise, clear, correct, and unambiguous.  In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989). 
 Applicant should note that the requirement of 35 USC 112, is not what is known or obvious to one of ordinary skill in the art but a “full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same”, Lookwood v. American Airlines Inc. 107 F.3d 1565, 1572; 41 USPQ2d 1961, 1966 (Fed Cir. 1997).  See the Status above.  
“While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation.  In the instant there is no indication applicant intends to limit the claims to the examples in the specification.  Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that In re Prater, 415 F.2d 1393, 1404-05; 162 USPQ 541, 550-51 (CCPA 1969). The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from reading limitations of the specification into a claim, to thereby narrow the scope of the claim.” See also In re Morris, 127 F.3d 1048, 1054-55; 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  The broadest reasonable interpretation of the claims must also be consistent with the interpretation that those skilled in the art would reach. In re Cortright, 165 F.3d 1353, 1359; 49 USPQ2d 1464, 1468 (Fed. Cir. 1999).
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875; 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906; 69 USPQ2d 1801, 1807 (Fed. Cir. 2004).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 28-32, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are drawn to all diseases or disorders, known today and those that may be discovered in the future.


Claims 28-35, are drawn to all steps of preparing a medicament, known today and those that may be discovered in the future.  Hence the claim is indefinite.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 33-35, are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims cite intended use of the (medicament) composition in claim 28. However, under the US patent practice intended use is not a limitation of a product or compound. In re Hack, 114USPQ 161 (CCPA, 1957); In re Craig, 90 USPQ 33 (CCPA, 1951); In re Brenner, 82 USPQ 49 (CCPA, 1949).  Therefore the claims fail to further limit the subject matter of claim 28.  The intended use in claim 28 is also not a limitation of the claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Jiang, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.
/TAOFIQ A SOLOLA/ Primary Examiner, Art Unit 1625                                                                                                                                                                                            
September 9, 2021